IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN P. SIVICK,                                :   No. 25 MAL 2022
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA,                  :
STATE ETHICS COMMISSION,                       :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 17th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.